Townsend, J.
On the trial of one charged with larceny, where it is shown by the, evidence that recently, after the commission of the offense, the stolen goods were found in the possession of the defendant, that fact, while it would not require them to do so, would authorize the jury to infer that the accused was guilty unless he. explained his possession to their satisfaction. Warren v. State, 76 Ga. App. 243 (45 S. E. 2d, 726); Lewis v. State, 120 Ga. 508 (48 S. E. 227); Gravitt v. State, 114 Ga. 841 (40 S. E. 1003); Morris v. State, 47 Ga. App. 792 171 S. E. 555); Vining v. State, 80 Ga. App. 756 (57 S. E. 2d, 354); Long v. State, 62 Ga. App. 775 (9 S. E. 2d, 845).
The judgment of the trial court overruling the motion for a new trial, which was based on the general grounds only, is without error.

Judgment affirmed.


MacIntyre, P.J., and Gardner, J., concur.